Citation Nr: 0111837	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The appellant is not shown to have had any recognized active 
service for VA benefit purposes.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the VA Manila Regional Office (RO) December 1999 
determination which denied the appellant's claim of 
eligibility for VA benefits based on service.


FINDING OF FACT

The appellant had no recognized active service in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army, inducted between 
October 6, 1945 and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits.  Certifications by the 
service department will be accepted as establishing 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, for compensation benefits.  This 
excludes civilians.  38 C.F.R. § 3.8.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces, and VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

The appellant alleges that he had recognized guerrilla 
service from November 1943 to December 1945.  As proof of 
service, he submitted an August 1999 letter to the RO and 
September 1999 application for compensation or pension (VA 
Form 21-526).  Also submitted was a September 1999 joint 
statement from his two "comrades-in-arms," indicating that 
he had World War II service with a guerrilla unit ("Pampanga 
Regiment").  Also submitted (in October 1999) was a January 
1985 "Attestation" from an alleged commanding officer of 
the appellant's unit, indicating that the appellant had World 
War II service with a guerrilla unit.  

In October 1999, the appellant submitted records from the 
Philippine Veterans Affairs Office, indicating that he had 
World War II service as a private with Hukbalahap Company 
"A," 2nd Pampanga Regiment, from November 1943 to December 
1945.

The documentation mentioned above was not issued by the 
service department and it is not controlling on VA without 
appropriate service department certification.  Thus, in 
December 1999, verification of service from the service 
department was requested by VA.

In February 2000, the U.S. Army Reserve Personnel Center (AR-
PERSCOM or ARPERCEN) responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In a July 2000 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the U.S. 
Armed Forces in the Far East and those who claim to have 
served in the organized guerrilla forces are maintained by 
ARPERCEN.  The RO stated that the individual records for each 
potential claimant were maintained in alphabetical order.  It 
was noted that ARPERCEN had repeatedly informed VA that, 
unless a claimant reported personal data such as a name 
different from that provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  The RO explained that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated with his name and that, if the name 
was a common one or if there were minor discrepancies in 
spelling or middle initial, ARPERCEN would compare the 
service number, date and place of birth, and names of next of 
kin provided in the request for information with the records 
they had on file.  The RO also noted that documents issued by 
the Philippine Army or Philippine Veterans Affairs (with the 
exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that VA had provided to ARPERCEN.  The RO indicated that 
the Philippine government had its own regulations and laws 
which permitted recognition of military service not 
recognized by the U.S. Army and their findings were not 
binding on ARPERCEN.  The RO again noted that the service 
department had certified that the appellant had no valid 
service, based on the personal information that he had 
provided.

On the basis of the evidence of record, there is no 
demonstration of valid military service in this case.  
Inasmuch as the service department's verification of the 
appellant's service is binding on VA, the appellant is not a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as claimant.  See Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Thus, the appellant's claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist him in his claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  More specifically, VCAA provides that 
there is no duty to assist when no reasonable possibility 
exists that such assistance would aid in  substantiating the 
claim.  38 U.S.C.A. § 5103A(a).

	(CONTINUED ON NEXT PAGE)


ORDER

Basic eligibility for VA benefits is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


